IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


FRED LOHR AND JOLENE K. FOUSE,              : No. 209 MAL 2019
                                            :
                    Petitioners             :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
              v.                            :
                                            :
                                            :
SARATOGA PARTNERS, L.P. AND                 :
HUNTINGDON COUNTY TAX CLAIM                 :
BUREAU,                                     :
                                            :
                    Respondents             :


                                       ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


      Whether the lack of a right to redemption under the Real Estate Tax Sale Law
      (RETSL) 72 P.S. §5860.101 et seq., violates the Equal Protection Clause of the
      United States Constitution and Article III of the Pennsylvania Constitution[?]